
	
		I
		111th CONGRESS
		1st Session
		H. R. 3485
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Higgins (for
			 himself and Mr. Crowley) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide that
		  monetary benefits paid to veterans by States and municipalities shall be
		  excluded from consideration as income for purposes of pension benefits paid by
		  the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as Veterans Pensions Protection
			 Act.
		2.Exclusion of certain
			 amounts from consideration as income for purposes of veterans pension
			 benefits
			(a)ExclusionSection
			 1503(a) of title 38, United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (9);
				(2)by redesignating
			 paragraph (10) as paragraph (11); and
				(3)by inserting after
			 paragraph (9) the following new paragraph (10):
					
						(10)payment of a
				monetary amount to a veteran from a State or municipality that is paid as a
				veterans’ benefit;
				and
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to determinations of income for calendar years beginning after the date
			 of the enactment of this Act.
			
